Name: Council Regulation (EEC) No 2255/88 of 19 July 1988 fixing, for the 1988/89 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 199 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2255 / 88 of 19 July 1988 fixing, for the 1988 / 89 marketing year, the activating threshold price for aid , the guide price and the minimum price for peas , field beans and sweet lupins human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a standard quality ; Whereas Article 3 of Regulation (EEC ) No 1431 / 82 provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return ; Whereas , under Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices for sweet lupins ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( J ), as last amended by Regulation (EEC)Noll04 / 88 ( 2 ), and in particular Article 2(1 ) and ( 5 ) and Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 2(2 ) of Regulation (EEC) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Whereas Article 2(3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1988 / 89 marketing year the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC ) No 1431 / 82 , shall be : ( a ) for Spain :  44,76 ECU per 100 kilograms , for peas and field beans ,  40,95 ECU per 100 kilograms , for sweet lupins ; ( b ) for the other Member States :  44,76 ECU per 100 kilograms , for peas and field beans ,  43,05 ECU per 100 kilograms , for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to soya cake having :  a total crude protein content of 44% ,  a moisture content of 1 1 % . ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 31 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . No L 199 / 2 Official Journal of the European Communities 26 . 7 . 88  24,86 ECU per 100 kilograms for field beans ,  27,64 ECU per 100 kilograms for sweet lupins ; (b ) for the other Member States :  25,77 ECU per 100 kilograms for peas ,  24,86 ECU per 100 kilograms for field beans ,  28,90 ECU per 100 kilograms for sweet lupins . Article 2 1 . For the 1988 / 89 marketing year , the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be : ( a ) for Spain ; 29,52 ECU per 100 kilograms , for peas and field beans , ( b ) for the other Member States ; 29,52 ECU per 100 kilograms , for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality , with 3% impurities and , for the product as such , 14% moisture content . Article 3 1 . For the 1988 / 89 marketing year the minimum buying-in price shall be : ( a ) for Spain :  25,77 ECU per 100 kilograms for peas , 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality , with 3% impurities and , for the product as such , 14% moisture content . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 . July 1988 . For the Council The President Y. POTTAKIS